Opinion of the Court
Per Curiam:
Tried by general court-martial on a charge of larceny, accused pleaded guilty to, and was convicted of, only the lesser included offense of wrongful appropriation, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. He was sentenced to bad-conduct discharge, total forfeitures, confinement at hard labor for six months, and reduction to the lowest enlisted grade. Authorities at intermediate levels of review having affirmed the findings and sentence, accused petitioned this Court, and we granted review.
The question presented concerns the inquiry and explanation made by the law officer when defense counsel entered accused’s guilty plea to the lesser offense of wrongful appropriation. Those proceedings were conducted in open court and, in the course thereof, the law officer covered the following matters. He advised accused that the plea admitted every act and all elements of wrongful appropriation; that it subjected him to conviction on the lesser charge without further proof; and that it exposed him to the possibility of the maximum sentence legally authorized for that offense. The law officer further apprised accused that he was entitled to plead not guilty, and place the burden on the prosecution to prove his guilt. Only after accused indicated his understanding of the meaning and effect of his guilty plea, and persisted therein, did the trial continue.
Appellate defense counsel here complain that the law officer’s inquiry and explanation as to the guilty plea were inadequate, and that the same were conducted in open session in the hearing of the court-martial members. Our recent decision in United States v Griffin, 15 USCMA 135, 35 CMR 107, and our opinion in United States v Drake, 15 USCMA 375, 35 CMR 347, decided this day, are dispositive of these contentions.
The decision of the board of review is, accordingly, affirmed.